This was an action to recover disability benefits on an insurance policy. The jury returned a verdict for the full amount claimed and the Court granted a motion for new *Page 493 
trial on condition of remittitur which plaintiff declined to enter. The order granting the new trial became final and this writ of error was prosecuted.
The case turns on the question of when the plaintiff became permanently disabled. This was a question of fact on which we have examined the record and briefs and we cannot say that the trial court committed error. His judgment is therefore affirmed.
Affirmed.
TERRELL, C. J., BROWN, BUFORD and THOMAS, J. J., concur.
WHITFIELD and CHAPMAN, J., dissent.